Exhibit 10.1

 

EIGHTEENTH AMENDING AGREEMENT

 

THIS AGREEMENT is made as of October 15th, 2008,

 

BETWEEN:

 

MAGNA ENTERTAINMENT CORP.

as Borrower (the “Borrower”)

 

- and -

 

THE GUARANTORS SET FORTH
ON THE SIGNATURE PAGES HEREOF

as Guarantors (collectively, the “Guarantors”)

 

- and -

 

BANK OF MONTREAL, ACTING THROUGH ITS
CHICAGO LENDING OFFICE

as Lender (the “Lender”)

 

- and -

 

BANK OF MONTREAL, ACTING THROUGH ITS
CHICAGO LENDING OFFICE

as Agent (the “Agent”)

 

RECITALS:

 

A.            The Lender has made a certain credit facility available to the
Borrower in accordance with the terms and conditions set out in an amended and
restated credit agreement (the “Loan Agreement”) dated as of July 22, 2005,
between the Borrower, the Guarantors, the Lender, the Agent and BMO Nesbitt
Burns Inc., a Division of Bank of Montreal, as arranger, and as amended from
time to time.

 

B.            The Borrower, the Lender and the Agent have agreed to further
amend the Loan Agreement.

 

C.            The Guarantors have agreed to confirm the guarantees and security
granted by them in connection with the Loan Agreement.

 

D.            Article 7 of the Loan Agreement sets out certain affirmative and
negative obligations which the Borrower has covenanted to be bound by and has
agreed to follow unless the Agent, on behalf of the Lender, waives in writing.

 

--------------------------------------------------------------------------------


 

NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged) the parties agree as follows:

 

1.                              Interpretation

 

Capitalized terms not defined in this Eighteenth Amending Agreement have the
meaning given to such terms in the Loan Agreement.

 

2.                              Loan Agreement Amendments

 

The parties hereto agree to amend the Loan Agreement by deleting the definition
of “Termination Date” in section 1.1.120 and replacing it with the following new
definition of Termination Date:

 


“TERMINATION DATE” MEANS NOVEMBER 17TH, 2008, OR SUCH EARLIER DATE AS THE ENTIRE
BALANCE OF THE LOANS UNDER THE CREDIT FACILITY MAY BECOME DUE HEREUNDER, WHETHER
BY ACCELERATION OR OTHERWISE; OR, IN EACH CASE, SUCH LATER DATE TO WHICH THE
CREDIT FACILITY HAS BEEN EXTENDED PURSUANT TO SECTION 2.5. FOR GREATER
CERTAINTY, THE LENDER AND THE BORROWER AGREE THAT IF (X) THE MATURITY DATE UNDER
THE BRIDGE LOAN AGREEMENT (AS DEFINED BELOW) IS AMENDED SUCH THAT IT OCCURS
PRIOR TO DECEMBER 1ST, 2008 FOR ANY REASON (OTHER THAN AN EVENT OF DEFAULT
THEREUNDER) OR (Y) UNDER THE GULFSTREAM AGREEMENT (AS DEFINED BELOW) THE
MATURITY DATE OR THE PRE-PAYMENT MAKE-WHOLE AMOUNT FORGIVENESS DATE (AS SUCH
TERM IS DEFINED THEREIN) ARE AMENDED SUCH THAT EITHER OCCURS PRIOR TO
DECEMBER 1ST, 2008 FOR ANY REASON, THEN THE TERMINATION DATE HEREUNDER WILL BE
DEEMED TO BE SUCH DATE THAT IS 14 DAYS PRIOR TO SUCH AMENDED DATE THEREUNDER.


 

3.                              Conditions Precedent to Loan Agreement
Amendments

 

The obligation of the Lender to agree to the amendment herein, and to make
available any further advances, is subject to fulfillment of the following
conditions precedent on the date hereof:

 


(A)           WITH RESPECT TO THE US$110,000,000 CREDIT AGREEMENT DATED AS OF
SEPTEMBER 12, 2007 AMONGST THE BORROWER, AS BORROWER, MID ISLANDI SF, AS LENDER
AND CERTAIN OTHER PARTIES LISTED THEREIN, AS SUCH AGREEMENT HAS BEEN AMENDED ON
THE DATE HEREOF AND AS MAY BE AMENDED FROM TIME TO TIME (THE “BRIDGE LOAN
AGREEMENT”), THE MATURITY DATE SHALL BE EXTENDED SUCH THAT IT OCCURS ON OR LATER
THAN DECEMBER 1ST, 2008;

 


(B)           WITH RESPECT TO THE THIRD AMENDED AND RESTATED GULFSTREAM PARK
LOAN AGREEMENT DATED DECEMBER 22, 2006 BETWEEN GULFSTREAM PARK RACING
ASSOCIATION, AS BORROWER, AND MID ISLANDI SF., AS LENDER AND CERTAIN OTHER
PARTIES LISTED THEREIN, AS AMENDED FROM TIME TO TIME (THE “GULFSTREAM
AGREEMENT”), THE MATURITY DATE THEREUNDER AND THE PRE-PAYMENT MAKE-WHOLE AMOUNT
FORGIVENESS

 

2

--------------------------------------------------------------------------------


 


DATE (AS SUCH TERM IS DEFINED IN THE GULSTREAM AGREEMENT) HAVE BEEN EXTENDED
SUCH THAT EACH OCCURS ON OR LATER THAN DECEMBER 1ST, 2008;


 


(C)           THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER SET OUT IN
SECTION 6.1 OF THE LOAN AGREEMENT ARE TRUE AND CORRECT ON THE DATE HEREOF
PROVIDED IF ANY SUCH REPRESENTATION AND WARRANTY IS SPECIFICALLY GIVEN AS OF ANY
PARTICULAR DATE OR PARTICULAR PERIOD OF TIME, THEN SUCH REPRESENTATION AND
WARRANTY SHALL CONTINUE TO BE GIVEN AS AT SUCH DATE OR SUCH PERIOD OF TIME;


 


(D)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING OR
WOULD ARISE IMMEDIATELY AFTER GIVING EFFECT TO OR AS A RESULT OF THE AMENDMENT
HEREIN;


 


(E)           NO MATERIAL ADVERSE CHANGE SINCE MARCH 31ST, 2008 SHALL HAVE
OCCURRED;


 


(F)            PAYMENT IN FULL OF ALL REASONABLE INVOICED FEES, INCLUDING FOR
GREATER CERTAINTY, AN UPFRONT FEE OF US$400,000 AND ALL REIMBURSABLE
OUT-OF-POCKET EXPENSES PAYABLE BY THE BORROWER ON OR PRIOR TO THE DATE HEREOF
INCLUDING PAYMENT OF ALL REASONABLE FEES, DISBURSEMENTS AND OUT-OF-POCKET
EXPENSES OF COUNSEL TO THE AGENT AND THE LENDERS; AND


 


(G)           SUCH OTHER DOCUMENTATION OR INFORMATION AS THE LENDER SHALL HAVE
REASONABLY REQUESTED.


 

4.                              Loan Agreement

 

Save as expressly amended by this Eighteenth Amending Agreement, all other terms
and conditions of the Loan Agreement and each of the Loan Documents remain in
full force and effect, unamended, and this Eighteenth Amending Agreement
constitutes a Loan Document for the purposes of the Loan Agreement.

 

5.                              Confirmation of Guarantee and Security

 

Each of the Guarantors acknowledges and confirms that (i) the guarantee granted
by it pursuant to Article 10 of the Loan Agreement constitutes a continuing
guarantee of, among other things, all present and future obligations of the
Borrower to the Lender under the Loan Agreement and shall remain in full force
and effect; and (ii) each of the other Loan Documents executed by it shall
remain in full force and effect.  In addition, (i) MEC Land Holdings
(California) Inc. acknowledges and confirms that the Golden Gate Mortgage
constitutes continuing security for the obligations secured thereby and shall
remain in full force and effect, and (ii) The Santa Anita Companies, Inc.
acknowledges and confirms that the Santa Anita Mortgage constitutes continuing
security for the obligations secured thereby and shall remain in full force and
effect.

 

6.                              Counterparts

 

This Eighteenth Amending Agreement may be signed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF this Eighteenth Amending Agreement has been executed by the
parties hereto as of the date first written above.

 

[signature page to follow]

 

4

--------------------------------------------------------------------------------


 

 

MAGNA ENTERTAINMENT CORP., as
Borrower

 

 

 

 

 

By:

 

 

 

Name: Blake S. Tohana

 

 

Title: Executive Vice-President and Chief

 

 

Financial Officer

 

 

 

 

 

 

 

By:

 

 

 

Name: William G. Ford

 

 

Title: Secretary

 

 

 

 

 

 

 

PACIFIC RACING ASSOCIATION, as
Guarantor, but only with respect to Article 10 of
the Loan Agreement and all other provisions
related thereto

 

 

 

 

 

By:

 

 

 

Name: Blake S. Tohana

 

 

Title: Executive Vice-President and Chief

 

 

Financial Officer

 

 

 

 

 

 

 

By:

 

 

 

Name: William G. Ford

 

 

Title: Secretary

 

5

--------------------------------------------------------------------------------


 

 

MEC LAND HOLDINGS (CALIFORNIA)
INC., as Guarantor, but only with respect to
Article 10 of the Loan Agreement and all other
provisions related thereto

 

 

 

By:

 

 

 

Name: Blake S. Tohana

 

 

Title: Executive Vice-President and Chief

 

 

Financial Officer

 

 

 

 

 

 

 

By:

 

 

 

Name: William G. Ford

 

 

Title: Secretary

 

6

--------------------------------------------------------------------------------


 

 

THE SANTA ANITA COMPANIES, INC., as
Guarantor, but only with respect to Article 10 of
the Loan Agreement and all other provisions
related thereto

 

 

 

 

 

By:

 

 

 

Name: Blake S. Tohana

 

 

Title: Executive Vice-President and Chief

 

 

Financial Officer

 

 

 

 

 

 

 

By:

 

 

 

Name: William G. Ford

 

 

Title: Secretary

 

 

 

LOS ANGELES TURF CLUB,
INCORPORATED, as Guarantor, but only with
respect to Article 10 of the Loan Agreement and
all other provisions related thereto

 

 

 

 

 

By:

 

 

 

Name: Blake S. Tohana

 

 

Title: Executive Vice-President and Chief

 

 

Financial Officer

 

 

 

 

 

 

 

By:

 

 

 

Name: William G. Ford

 

 

Title: Secretary

 

7

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, acting through its
Chicago lending office, as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BANK OF MONTREAL, acting through its
Chicago lending office, as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

8

--------------------------------------------------------------------------------